DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6, 7, 11, 12, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claim 1 recites the limitations “transmitting...”, “receiving...”, and “cancelling...” without clearly reciting a device/apparatus performing these steps which makes the claim indefinite. It’s unclear if these steps are performed by the participant node, another node on behalf of the participant node, or combination of these devices. 
Claim 1 recites the limitation “receiving a mixed digital voice stream from the master node...” which makes the claim indefinite. It’s unclear if the reception is in response to the transmission of a digital voice stream or if the steps are independent from one another. 
Claim 2 recites the limitation “receiving an analog voice stream ...and converting the analog voice stream into the digital voice stream” which makes the claim indefinite. It’s unclear 
Claim 6 recites the limitations “receiving...”, “generating...”, “mixing...”, and “transmitting...”, without clearly reciting a device/apparatus performing these steps which makes the claim indefinite. It’s unclear if these steps are performed by the master node, another node on behalf of the master node, or combination of these devices. 
Claim 7 recites the limitation “receiving an analog voice stream ...and converting the analog voice stream into the digital voice stream” which makes the claim indefinite. It’s unclear if Applicant intended to claim this limitation as part of the “generating...” step recited in claim 6 or if this limitation is in addition to the steps performed in claim 6. 
Claim 12 recites the limitation “receive an analog voice stream ...and convert the analog voice stream into the digital voice stream” which makes the claim indefinite. It’s unclear if Applicant intended to claim this limitation as part of the “transmit...” step recited in claim 11 or if this limitation is in addition to the steps performed in claim 11. 
Claim 17 recites the limitation “receive an analog voice stream ...and convert the analog voice stream into the digital voice stream” which makes the claim indefinite. It’s unclear if Applicant intended to claim this limitation as part of the “generating...” step recited in claim 16 or if this limitation is in addition to the steps performed in claim 16. 
Claims 1, 11 recite the limitation “...a plurality of digital voice streams including the digital voice stream...” which makes the claims indefinite. It’s unclear if Applicant intended to claim “a plurality of digital voice streams each including a digital voice stream...” or if Applicant intended to claim “...a plurality of digital voice streams in combination including a digital voice stream...”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hellhake et al (USPN 2014/0160996) in view of Lai et al (USPN 2011/0305170).
Regarding claim 1, Hellhake discloses
a method of voice over Internet protocol (VoIP) conferencing at a participant node, comprising: (TRoIP participant node comprising a radio operable for VolP/digital voice conferencing comprising [0008, 0010, 0028-0031, 0056], FIGs. 1, 8):

receiving a mixed digital voice stream from the master node over a multicast session, wherein the mixed digital voice stream includes a plurality of digital voice streams (TRoIP participant node receives multiplexed digital voice stream comprising mixed digital voice streams from other TRolP participants from master node [0043-0046, 0011], FIGs. 5, 6) including the digital voice stream of the participant node (mixed digital voice streams comprising only voice streams from other TRolP participants, voice stream from current speaking TRoIP participant is not mixed and transmitted back to same participant [0043-0046, 0011], FIGs. 5, 6); and a de-multiplexer configured to de-multiplex the mixed digital voice stream to obtain the mixed digital voice stream (hardware for de-multiplexing mixed voice stream to obtain digital voice stream [0037].
Hellhake does not expressly disclose receiving over a multicast session, wherein the mixed digital voice stream includes a plurality of mixed digital voice streams and cancelling echo.
Lai discloses receiving over a multicast session, wherein the multiplexed digital voice stream includes a plurality of mixed digital voice streams (a conference bridge, in cooperation with a media selector, mixes voice streams from all participants and transmits to all participants in a multicast session without a presenter’s voice stream sent back to the presenter’s device [0016-0019, 0045], FiGs. 1, 7, 9, 10.  Further, Lai discloses a digital echo canceller (such as: logic Fig. 5, 500 within the conference bridge; [0019]) configured to cancel the digital voice 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving over a multicast session, wherein the multiplexed digital voice stream includes a plurality of mixed digital voice streams” and “echo cancellation” as taught by Lai into Hellhake’s system with the motivation to utilize multicast for a more efficient transmission of mixed digital voice stream in a conference while filtering out a speaker’s voice to provide feedback/echo (Lai, paragraph [[0016- 0019], FIGs. 1, 7).
Regarding claim 6, Hellhake discloses
a method of voice over Internet protocol (VoIP) conferencing at a master node, comprising: (TRoIP participant node comprising a radio operable for VoIP/digital voice conferencing comprising [0008, 0010, 0028-0031, 0056], FIGs. 1, 8):
receiving a plurality of digital voice streams from a plurality of participant nodes over a plurality of unicast sessions (TRoIP participant node receives mixed digital voice stream comprising mixed digital voice streams from other TRoIP participants from master node [0043-0046, 0011], FIGs. 5, 6); 
mixing the plurality of digital voice streams and an ingress digital voice stream of the master node to obtain a mixed digital voice stream (mixed digital voice streams comprising only voice streams from other TRoIP participants, voice stream from current speaking TRoIP participant is not mixed and transmitted back to same participant [0043-0046, 0011], FIGs. 5, 6); and transmitting the mixed digital voice stream to the plurality of participant nodes (radio hardware of TRoIP participant including antenna for transmitting digital voice stream to TRoIP participant 
Hellhake does not expressly disclose receiving over a multicast session, wherein the mixed digital voice stream includes a plurality of mixed digital voice streams.
Lai discloses receiving over a multicast session, wherein the multiplexed digital voice stream includes a plurality of mixed digital voice streams (a conference bridge, in cooperation with a media selector, mixes voice streams from all participants and transmits to all participants in a multicast session without a presenter’s voice stream sent back to the presenter’s device [0016-0019, 0045], FiGs. 1, 7, 9, 10.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving over a multicast session, wherein the multiplexed digital voice stream includes a plurality of mixed digital voice streams” as taught by Lai into Hellhake’s system with the motivation to utilize multicast for a more efficient transmission of mixed digital voice stream in a conference while filtering out a speaker’s voice to provide feedback/echo (Lai, paragraph [[0016- 0019], FIGs. 1, 7).
Regarding claim 11, Hellhake discloses
a participant node for voice over Internet protocol (VoIP) conferencing, comprising: (TRoIP participant node comprising a radio operable for VoIP/digital voice conferencing comprising [0008, 0010, 0028-0031, 0056], FIGs. 1, 8):
a transceiver configured to: 
transmit a digital voice stream to a master node over a unicast session (radio hardware of TRoIP participant including antenna for transmitting digital voice stream to TRoIP participant 
receive a mixed digital voice stream from the master node, wherein the mixed digital voice stream includes a plurality of mixed digital voice streams (TRoIP participant node receives mixed digital voice stream comprising mixed digital voice streams from other TRoIP participants from master node [0043-0046, 0011], FIGs. 5, 6) including the digital voice stream of the participant node (mixed digital voice streams comprising only voice streams from other TRoIP participants, voice stream from current speaking TRoIP participant is not mixed and transmitted back to same participant [0043-0046, 0011], FIGs. 5, 6); and a de-multiplexer configured to de-multiplex the mixed digital voice stream to obtain the mixed digital voice stream (hardware for de-multiplexing mixed voice stream to obtain digital voice stream [0037].
Hellhake does not expressly disclose receiving over a multicast session, wherein the mixed digital voice stream includes a plurality of mixed digital voice streams and cancelling echo.
Lai discloses receiving over a multicast session, wherein the multiplexed digital voice stream includes a plurality of mixed digital voice streams (a conference bridge, in cooperation with a media selector, mixes voice streams from all participants and transmits to all participants in a multicast session without a presenter’s voice stream sent back to the presenter’s device [0016-0019, 0045], FiGs. 1, 7, 9, 10.  Further, Lai discloses a digital echo canceller (such as: logic Fig. 5, 500 within the conference bridge; [0019]) configured to cancel the digital voice stream of the participant node from the mixed digital voice stream to obtain an echo-cancelled mixed digital voice stream [0019, 0047].

Regarding claim 16, Hellhake discloses
a master node for voice over Internet protocol (VoIP) conferencing, comprising: (TRoIP participant node comprising a radio operable for VoIP/digital voice conferencing comprising [0008, 0010, 0028-0031, 0056], FIGs. 1, 8):
a transceiver configured to receive a plurality of digital voice streams from a plurality of participant nodes over a plurality of unicast sessions (TRoIP participant node receives mixed digital voice stream comprising mixed digital voice streams from other TRoIP participants from master node [0043-0046, 0011], FIGs. 5, 6); 
a mixer configured to mix the plurality of digital voice streams and an ingress digital voice stream of the master node to obtain a mixed digital voice stream (mixed digital voice streams comprising only voice streams from other TRoIP participants, voice stream from current speaking TRoIP participant is not mixed and transmitted back to same participant [0043-0046, 0011], FIGs. 5, 6); and wherein the transceiver is further configured to transmit the mixed digital voice stream to the plurality of participant nodes (radio hardware of TRoIP participant including antenna for transmitting digital voice stream to TRoIP participant performing server/Mix-Master role in a one-to-one connection utilizing RTP [0008, 0010, 0026-0030, 0037], FIGs. 5, 6).

Lai discloses receiving over a multicast session, wherein the multiplexed digital voice stream includes a plurality of mixed digital voice streams (a conference bridge, in cooperation with a media selector, mixes voice streams from all participants and transmits to all participants in a multicast session without a presenter’s voice stream sent back to the presenter’s device [0016-0019, 0045], FiGs. 1, 7, 9, 10.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving over a multicast session, wherein the multiplexed digital voice stream includes a plurality of mixed digital voice streams” as taught by Lai into Hellhake’s system with the motivation to utilize multicast for a more efficient transmission of mixed digital voice stream in a conference while filtering out a speaker’s voice to provide feedback/echo (Lai, paragraph [[0016- 0019], FIGs. 1, 7).
Claims 2-5, 7-10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hellhake in view of Lai and in further view of Bernard et al (USPN 2006/0227963).
Regarding claims 2, 12: Hellhake discloses ADC hardware for converting analog/voice of user of TRoIP participant node into digital [0012].  
The combined system of Hellhake and Lai does not expressly disclose a phone card and receiving analog voice stream from a phone card.
Bernard discloses phone circuitry of POD receives analog voice streams from in-room speakers for converting to digital voice stream [0028-0033, 0041-0046], FIGs. 1, 3.

Regarding claims 3, 13, Bernard discloses phone circuitry of POD receives analog voice streams from in-room speakers and aggregating these voice streams [0028-0033, 0041-0046], FIGs. 1, 3.
Regarding claims 4, 14, Bernard discloses POD circuitry performing echo cancellation received [0021, 0032, 0033, 0041-0046].
Regarding claims 5, 15, Bernard discloses DAC circuitry of POD for converting digital voice streams to analog voice stream [0028-0033, 0041-0046], FIGs. 1, 3.
Regarding claims 7, 17, Hellhake discloses ADC hardware for converting analog/voice of user of TRoIP master node into digital [0012].
Combined system of Hellhake and Lai does not expressly disclose master a phone card and receiving analog voice stream from a phone card.
Bernard discloses phone circuitry of POD receives analog voice streams from in-room speakers for converting to digital voice stream [0028-0033, 0041-0046], FIGs. 1, 3.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “master a phone card and receiving 
Regarding claims 8, 18, Bernard discloses phone circuitry of POD receives analog voice streams from in-room speakers and aggregating these voice streams [0028-0033, 0041-0046], FIGs. 1, 3.
Regarding claims 9, 19, Bernard discloses POD circuitry performing echo cancellation received [0021, 0032, 0033, 0041-0046].
Regarding claims 10, 20, Hellhake discloses DAC hardware for converting master mixed digital voice stream into analog voice for user [0012]. Lai discloses a master/aggregated voice stream mixed from voice streams of different conference participants [0016-0019, 0045], FIGs. 1, 7, 9, 10 and utilizing echo cancellation [0019, 0047].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:



Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653